JUDGE Crenshaw
delivered the opinion of the Court.
The petition of Stibbins sets forth that Thomas C. Butler, being in custody by virtue of a ca. sa. at his suit, was on Ha-beas Corpus brought before a Judge at chambers, and discharged by the- Judge’s order, and prays for a certiorari, commanding the Judge to certify to this Court the proceedings so had before him.
The petition is not verified by the affidavit of the petitioner, or of any other person ; nor are the grounds on which the Judge discharged Butler set forth. For these reasons the petition must be dismissed. If the petition had been sufficient in these particulars, I am not prepared to say that this Court could award a certiorari to bring up the proceedings had before a Judge at chambers, but as to this, it is not now necessary to adjudicate. The application must be rejected for the reason stated.
In this opinion the Court are unanimous.